SUPERIOR COURT
                                        OF THE
                               STATE OF DELAWARE
FERRIS W. WHARTON                                            LEONARD L. WILLIAMS JUSTICE CENTER
   JUDGE                                                     WILMINGTON, DE 19801-3733
                                                             PHONE: (302) 255-0657
                                                             FAX: (302) 255-2273


                                     June 7, 2021


Monil D. Amin, Esquire                           Monika A. Germono, Esquire
Deputy Attorney General                          Assistant Public Defender
Carvel State Building                            Carvel State Building
820 N. French St.                                820 N. French St., Third Floor
Wilmington, DE 19801                             Wilmington, DE 19801


                      Re:   State v. Wilbur Medley
                            ID Nos. 1906005480, 19060055281

                            Submitted: March 25, 2020
                            Decided: June 7, 20212

                    Upon Defendant Wilbur Medley’s Motion to Sever,
                                      DENIED.

Dear Counsel:

      The Defendant, Wilbur Medley (“Medley”) is charged in three separate

indictments. Before the Court is his Motion to Sever in one of those indictments. 3


1
  The separate identification numbers have been combined into one indictment.
2
  Resolution of the motion was delayed due to logistical difficulties the Court
encountered attributable to COVID-19 and in addressing the Defendant’s now
abandoned effort to represent himself. See the Court’s letter to counsel dated
February 22, 2021, D.I. 24. (Docket items refer to ID# 1906005528.)
3
  Def.’s Mot. to Sever, D.I. 30.
The indictment contains 18 counts, 16 of them allege various burglary, theft and

criminal mischief charges involving seven separate victims.4 The last two counts

allege possession of a controlled substance and resisting arrest. The Motion to Sever

seeks to sever the counts of the indictment and try the severed counts in seven

separate trials. The State opposes the motion.5

      Both Medley and the State have provided summaries of the charges in their

respective filings. Ten counts of the indictment allege crimes occurring on June 5,

2019 in four separate locations.6 All ten counts are either burglary, theft, attempted

theft, or criminal mischief charges.7 All remaining counts allege crimes occurring

on June 8, 2019.8 Six counts allege either burglary, attempted burglary, theft, or

attempted theft occurring at three separate locations.9 The remaining two counts

appear to relate to Medley’s arrest.10      Most of the incidents occurred in the

Rambleton Acres neighborhood – three on June 5th and a fourth on June 8th, with

the incident on the 8th, occurring on the same street as one of the incidents on the




4
  D.I. 3.
5
  State’s Resp. to Def.’s Mot. to Sever, D.I. 45.
6
  D.I. 3.
7
  Id.
8
  Id.
9
  Id.
10
   Id.
                                           2
5th.11 Medley’s arrest occurred on the 8th in Rambleton Acres.12 The other two

incidents occurred on the 8th in Carriage Run, a neighborhood less than two miles

from Rambleton Acres.13

      Medley argues that he will suffer prejudice because the jury may aggregate

the evidence of multiple crimes and find him guilty, when if the crimes were

considered separately, it might not. Further, because of the multiple crimes alleged,

the jury might infer a general criminal disposition and find him guilty.14

Additionally, he is concerned that the number of incidents and charges will make it

difficult for the jury to differentiate between the various offenses.15 Finally, he

argues that that Weist v. State16 and Getz v. State17 support severance because

otherwise inadmissible evidence of other bad acts (the other incidents) would affect

the jury’s consideration of each individual incident.18

      For its part, the State emphasizes the temporal and geographic proximity of

the various incidents. All seven burglaries (or attempted burglaries) took place



11
   State’s Resp. to Def.’s Mot. to Sever, D.I. 45.
12
   Id.
13
   Id.
14
   Def.’s Mot to Sever, D.I. 30.
15
   Id.
16
   542 A.2d 1193 (Del. 1988).
17
   538 A.2d 726 (Del. 1988).
18
   Def.’s Mot. to Sever, D.I. 29.
                                           3
between June 5th and 8th within 1.5 miles of each other and are of the same or

similar character.19 Four of them took place within hours of each other on the night

of June 5th.20 The other incidents on the 8th all occurred within about six hours of

each other during the daytime with Medley wearing the same clothes and using the

same vehicle in each.21 Further, the State argues that the overlapping evidence in

some incidents, and the similar manner in which the crimes were committed would

warrant admission of much, if not all, of the evidence in all of the incidents under in

separate trials under D.R.E. 404(b) and Getz.22

      The law on joinder of offenses for trial and on severing multiple charges

which may be joined is summarized as follows: under Superior Court Criminal Rule

8(a), a defendant may be tried simultaneously for two or more offenses if the

offenses are “of the same or similar character,” or based on [two] or more acts or

transactions connected together or constituting parts of a common scheme or plan.”

If, however, the trial court finds that joinder of offenses will prejudice either party,

it may sever offenses.23 Here, the charges were properly joined in a single indictment

since they were “of the same or similar character” and were “based on … two or


19
   State’s Resp. to Def.’s Mot. to Sever, D.I. 45.
20
   Id.
21
   Id.
22 Id.
23
   Super. Ct. Crim. R. 14.
                                           4
more acts or transactions connected together or constituting parts of a common

scheme or plan.”24 As alleged, the indicted crimes:

         (a) involved Medley acting alone without any co-conspirators;

         (b) took place within close geographic proximity of each other;

         (c) occurred on two days, separated by only two days, and on each day,

            occurred within hours of each other;

         (d) were similar in plan and execution in that Medley burglarized detached

            garages, sheds, or houses where it appeared that no one was home.

         Medley contends, however, that the charges should be severed into seven

groups for trial, and he argues that failure to sever in that manner would be

prejudicial to him because: (a) the jury may cumulate the evidence from the various

crimes and find him guilty where if there were to be separate trials, he might be

found not guilty; (b) the jury may infer a general criminal disposition to him and

regard the number of charges against him as evidence of his guilt, and (c) evidence

of each separate incident, otherwise inadmissible under D.R.E. 404(b) at the trial of

a single incident, would be presented at a joint trial of all the incidents.

         There is no reason to believe beyond speculation, however, that there would

be any prejudice to the Defendant. The number of incidents involving burglary


24
     Super. Ct. Crim. R. 8.
                                            5
related charges – seven – and the number of related counts – 16 - are not so great

that that the jury will be unable to segregate the evidence as to each and follow the

Court’s instruction to render separate verdicts as to each count. Nor are those

numbers so great that the jury will disregard the evidence and infer by those numbers

that the Defendant is guilty. Additionally, unlike in Weist, Medley has not expressed

a desire to testify concerning only selected incidents. Further, if severance were to

occur, it is probable that evidence from the crimes committed on both days would

be admissible in each trial under the standards set forth in D.R.E. 404(b) and the

cases interpreting it. Finally, the interests of judicial economy would be ill served

by seven separate trials.

      Accordingly, Defendant Wilbur Medley’s Motion to Sever is DENIED.

IT IS SO ORDERED.

                                                  /s/ Ferris W. Wharton, Judge
                                                    Ferris W. Wharton
                                                           Judge


oc:   Prothonotary
cc:   Michael Tipton, Esquire, Deputy Attorney General




                                         6